Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gholam (US 20200242021) and in view of Liu (US 20210342094) and Gorobets (US 20210391002) and Shukla (US 20190163386)

Claim 1. Gholamipour discloses a system (e.g., system 100 for providing logical to physical (L2P) management in a storage device, 0016, Fig. 1A) comprising: 
a memory device , random access memory (RAM) 102, and flash memory 103, 0016, Fig. 1A); and 
a processing device, operatively coupled with the memory devices, to perform operations (e.g., controller 101, 0016 Fig. 1A) comprising: 
identifying, by the processing device, in a logical to physical (L2P) journal associated with the memory device (e.g., L2PD 130 may instruct FTL 120 to store journal records for the L2P table in flash memory 103, 0018 Fig. 1A), 
a first journal entry reflecting,… a same second memory location identified by a same second physical address (e.g.,  the journal entry 256 may be appended to the tail of log buffers 254. the journal entry 256 contains the same information as the node that was inserted into JT 252A in block 314, or the L2P mapping from block 312., 0041 Fig. 2B); 
responsive to detecting a power up event following a power loss, reconstructing a L2P table using the second journal entry (e.g., The journal records can be used to rebuild the L2P table after power is restored, thereby ensuring data integrity, 0018; Logging and L2P table rebuilds can also be performed faster and simpler, 0031; with the current journal, or journal 270A, provides a rebuild of the most up-to-date and current L2P table for flash memory 203, 0044).

Gholamipour does not disclose, but Liu discloses
causing a second journal entry of the L2P journal to reference from a first physical address to the second physical address, (e.g.,  address translation data structure 310 described with respect to FIG. 3 , 0052;  the entry corresponding the target memory location 116a, the physical address of the mirrored memory location in the SLC cache memory 116c (for example, entry 317). The updated entry provides a mapping from the logical memory address to both the physical memory address of the target memory location in the PLC blocks region 116a and the physical memory address of the corresponding mirrored memory location in the SLC cache memory 116c., 0105-0106); and
identifying a first memory location storing the data in a single level cell (SLC) cache with (e.g., memory controller 112 uses instructions corresponding to the data identification management unit 140 to identify recent frequently read data for storing in the SLC cache memory 116c … instructions corresponding to the L2P address management unit 142 to manage entries in an address translation data structure, which map logical memory addresses from the host device to physical addresses of memory locations in the PLC blocks region 116a or the SLC blocks region 116b, or to memory locations in the SLC cache memory 116c when data entries are present in the cache memory., 0042, Fig. 3; When the memory controller 112 determines that a memory location (e.g., a page or block of memory) in the PLC blocks region 116a is frequently read, the memory controller 112 copies the memory location to the SLC cache memory 116c to protect the corresponding PLC memory cells in the PLC blocks region 116a. , 0047)
wherein the second journal entry corresponds to the first pass of the two pass programming operation (e.g.,  the address translation table 310 is used by the memory controller 112 to manage recent frequently read memory locations in the PLC blocks region 116a that are mirrored to the SLC cache memory 116c, and corresponding entries in the read tracking data structure, 0084 Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, providing the benefit of  to improve read performance of a semiconductor memory device (see Liu, 0003), Using the novel features described above and in the following sections of this specification, the lifetime or performance, or both, of semiconductor memory devices, for example, flash memory devices, can be improved (0022) the data attribute information is stored in a known location in the storage section 116 (for example, in a memory block or page in the PLC blocks region 116a or the SLC blocks region 116b) before the memory device 110 is powered down (0050).

Gholamipour in view of Liu does not disclose, but Gorobets discloses
a two pass programming operation, wherein the two pass programming operation comprises a first pass to program data to a second memory location identified by a second physical address in a quad level cell (QLC) memory device , and wherein the two pass programming operation further comprises (e.g.,  all data is written to SLC cache first and then moved to QLC ; the data is written to a MLC, such as a QLC memory, then a foggy-fine writing process occurs, 0026).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, with Gorobets, providing the benefit of  to improving foggy-fine writing to QLC (see Gorobets, 0001), By reducing data transfers over a NAND bus and a DRAM bus, improved host write performance and reduced power occurs (0063).

Gholamipour in view of Liu and Gorobets does not disclose, but Shukla discloses
determining, based on the first journal entry reflecting the two pass programming operation, whether the second pass of the two pass programming operation is complete;  responsive to determining that the second pass of the two pass programming operation is complete (e.g.,  method 1100 begins, and the hybrid writing component 150 and/or the indexing circuit 704 writes 1102 information to a master index (e.g., MIP). In certain embodiments, the information indicates allocation of a first multi level cell block of a storage device and a first single level cell block of the storage device to a first data stream. In one embodiment, the hybrid writing component 150 and/or the indexing circuit 704 reads 1104 the information from the master index in response to detecting a power cycle event of the storage device occurring. In various embodiments, the replay circuit 706 replays 1106 storage events that occur between writing the information to the master index and the power cycle event to put the storage device into a state the storage device was in at a time the power cycle event occurred, 0061, 0098 Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, in view of Liu and Gorobets with Shukla, providing the benefit of storage class memory may be faster and/or have a longer life (e.g., endurance) than NAND flash; may have random write access instead of or in addition to the sequential programming of NAND flash (e.g., allowing write-in-place programming of data); may have a lower cost, use less power, and/or have a higher storage density than DRAM; or offer one or more other benefits or improvements when compared to other technologies (see Shukla, 0050).

Claim 8. Gholamipour discloses a method (e.g., system 100 for providing logical to physical (L2P) management in a storage device, 0016, Fig. 1A), comprising:
identifying, by a processing device, in a logical to physical (L2P) journal associated with a memory device (e.g., L2PD 130 may instruct FTL 120 to store journal records for the L2P table in flash memory 103, 0018 Fig. 1A), 
a first journal entry reflecting… the second memory location identified by the second physical address (e.g.,  the journal entry 256 may be appended to the tail of log buffers 254. the journal entry 256 contains the same information as the node that was inserted into JT 252A in block 314, or the L2P mapping from block 312., 0041 Fig. 2B);
responsive to detecting a power up event following a power loss, reconstructing the L2P table using the second journal entry  (e.g., The journal records can be used to rebuild the L2P table after power is restored, thereby ensuring data integrity, 0018).

Gholamipour does not disclose, but Liu discloses
causing a second journal entry of the L2P journal to associate a first physical address to the second physical address, (e.g.,  the entry corresponding the target memory location 116a, the physical address of the mirrored memory location in the SLC cache memory 116c (for example, entry 317). The updated entry provides a mapping from the logical memory address to both the physical memory address of the target memory location in the PLC blocks region 116a and the physical memory address of the corresponding mirrored memory location in the SLC cache memory 116c., 0105-0106); and
identifying a first memory location storing the data in a single level cell (SLC) cache with (e.g., memory controller 112 uses instructions corresponding to the data identification management unit 140 to identify recent frequently read data for storing in the SLC cache memory 116c … instructions corresponding to the L2P address management unit 142 to manage entries in an address translation data structure, which map logical memory addresses from the host device to physical addresses of memory locations in the PLC blocks region 116a or the SLC blocks region 116b, or to memory locations in the SLC cache memory 116c when data entries are present in the cache memory., 0042, Fig. 3; When the memory controller 112 determines that a memory location (e.g., a page or block of memory) in the PLC blocks region 116a is frequently read, the memory controller 112 copies the memory location to the SLC cache memory 116c to protect the corresponding PLC memory cells in the PLC blocks region 116a. , 0047)
wherein the second journal entry corresponds to the first pass of the two pass programming operation (e.g.,  the address translation table 310 is used by the memory controller 112 to manage recent frequently read memory locations in the PLC blocks region 116a that are mirrored to the SLC cache memory 116c, and corresponding entries in the read tracking data structure, 0084 Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, providing the benefit of  to improve read performance of a semiconductor memory device (see Liu, 0003), Using the novel features described above and in the following sections of this specification, the lifetime or performance, or both, of semiconductor memory devices, for example, flash memory devices, can be improved (0022) the data attribute information is stored in a known location in the storage section 116 (for example, in a memory block or page in the PLC blocks region 116a or the SLC blocks region 116b) before the memory device 110 is powered down (0050).

Gholamipour in view of Liu does not disclose, but Gorobets discloses
a two pass programming operation, wherein the two pass programming operation comprises a first pass to program data to a second memory location identified by a second physical address in a quad level cell (QLC) memory device , and wherein the two pass programming operation further comprises (e.g.,  all data is written to SLC cache first and then moved to QLC ; the data is written to a MLC, such as a QLC memory, then a foggy-fine writing process occurs, 0026).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, with Gorobets, providing the benefit of  to improving foggy-fine writing to QLC (see Gorobets, 0001), By reducing data transfers over a NAND bus and a DRAM bus, improved host write performance and reduced power occurs (0063).

Gholamipour in view of Liu and Gorobets does not disclose, but Shukla discloses
Determining, based on the first journal entry reflecting the two pass programming operation, whether the two pass programming operation has been interrupted by a power loss event; responsive to determining that the two pass programming operation has been interrupted during a power loss event (e.g.,  method 1100 begins, and the hybrid writing component 150 and/or the indexing circuit 704 writes 1102 information to a master index (e.g., MIP). In certain embodiments, the information indicates allocation of a first multi level cell block of a storage device and a first single level cell block of the storage device to a first data stream. In one embodiment, the hybrid writing component 150 and/or the indexing circuit 704 reads 1104 the information from the master index in response to detecting a power cycle event of the storage device occurring. In various embodiments, the replay circuit 706 replays 1106 storage events that occur between writing the information to the master index and the power cycle event to put the storage device into a state the storage device was in at a time the power cycle event occurred, 0061, 0098 Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, in view of Liu and Gorobets with Shukla, providing the benefit of storage class memory may be faster and/or have a longer life (e.g., endurance) than NAND flash; may have random write access instead of or in addition to the sequential programming of NAND flash (e.g., allowing write-in-place programming of data); may have a lower cost, use less power, and/or have a higher storage density than DRAM; or offer one or more other benefits or improvements when compared to other technologies (see Shukla, 0050).

Claim 14. Gholamipour discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations (e.g., system 100 for providing logical to physical (L2P) management in a storage device, 0016, Fig. 1A),  comprising:
 identifying, by a processing device, in a logical to physical (L2P) journal associated with a memory device (e.g., L2PD 130 may instruct FTL 120 to store journal records for the L2P table in flash memory 103, 0018 Fig. 1A),  
a first journal entry reflecting, a same data to a same second memory location identified by a same second physical address (e.g.,  the journal entry 256 may be appended to the tail of log buffers 254. the journal entry 256 contains the same information as the node that was inserted into JT 252A in block 314, or the L2P mapping from block 312., 0041 Fig. 2B); 
responsive to detecting a power up event following a power loss, reconstructing the L2P table using the second journal entry  (e.g., The journal records can be used to rebuild the L2P table after power is restored, thereby ensuring data integrity, 0018)..

Gholamipour does not disclose, but Liu discloses
causing a second journal entry of the L2P journal to reference from a first physical address to the second physical address, wherein the first physical address identifies a first memory location that is programmed with the data (e.g.,  the entry corresponding the target memory location 116a, the physical address of the mirrored memory location in the SLC cache memory 116c (for example, entry 317). The updated entry provides a mapping from the logical memory address to both the physical memory address of the target memory location in the PLC blocks region 116a and the physical memory address of the corresponding mirrored memory location in the SLC cache memory 116c., 0105-0106); and
identifying a first memory location storing the data in a single level cell (SLC) cache with (e.g., memory controller 112 uses instructions corresponding to the data identification management unit 140 to identify recent frequently read data for storing in the SLC cache memory 116c … instructions corresponding to the L2P address management unit 142 to manage entries in an address translation data structure, which map logical memory addresses from the host device to physical addresses of memory locations in the PLC blocks region 116a or the SLC blocks region 116b, or to memory locations in the SLC cache memory 116c when data entries are present in the cache memory., 0042, Fig. 3; When the memory controller 112 determines that a memory location (e.g., a page or block of memory) in the PLC blocks region 116a is frequently read, the memory controller 112 copies the memory location to the SLC cache memory 116c to protect the corresponding PLC memory cells in the PLC blocks region 116a. , 0047)
wherein the second journal entry corresponds to the first pass of the two pass programming operation (e.g.,  the address translation table 310 is used by the memory controller 112 to manage recent frequently read memory locations in the PLC blocks region 116a that are mirrored to the SLC cache memory 116c, and corresponding entries in the read tracking data structure, 0084 Fig. 3).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, providing the benefit of  to improve read performance of a semiconductor memory device (see Liu, 0003), Using the novel features described above and in the following sections of this specification, the lifetime or performance, or both, of semiconductor memory devices, for example, flash memory devices, can be improved (0022) the data attribute information is stored in a known location in the storage section 116 (for example, in a memory block or page in the PLC blocks region 116a or the SLC blocks region 116b) before the memory device 110 is powered down (0050).

Gholamipour in view of Liu does not disclose, but Gorobets discloses
	a two pass programming operation, wherein the two pass programming operation comprises a first pass to program data to a second memory location identified by a second physical address in a quad level cell (QLC) memory device , and wherein the two pass programming operation further comprises (e.g.,  all data is written to SLC cache first and then moved to QLC ; the data is written to a MLC, such as a QLC memory, then a foggy-fine writing process occurs, 0026).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, with Gorobets, providing the benefit of  to improving foggy-fine writing to QLC (see Gorobets, 0001), By reducing data transfers over a NAND bus and a DRAM bus, improved host write performance and reduced power occurs (0063).

Gholamipour in view of Liu and Gorobets does not disclose, but Shukla discloses
determining, based on the first journal entry reflecting the two pass programming operation, whether the second pass of the two pass programming operation is complete;  responsive to determining that the second pass of the two pass programming operation is complete (e.g.,  method 1100 begins, and the hybrid writing component 150 and/or the indexing circuit 704 writes 1102 information to a master index (e.g., MIP). In certain embodiments, the information indicates allocation of a first multi level cell block of a storage device and a first single level cell block of the storage device to a first data stream. In one embodiment, the hybrid writing component 150 and/or the indexing circuit 704 reads 1104 the information from the master index in response to detecting a power cycle event of the storage device occurring. In various embodiments, the replay circuit 706 replays 1106 storage events that occur between writing the information to the master index and the power cycle event to put the storage device into a state the storage device was in at a time the power cycle event occurred, 0061, 0098 Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, in view of Liu and Gorobets with Shukla, providing the benefit of storage class memory may be faster and/or have a longer life (e.g., endurance) than NAND flash; may have random write access instead of or in addition to the sequential programming of NAND flash (e.g., allowing write-in-place programming of data); may have a lower cost, use less power, and/or have a higher storage density than DRAM; or offer one or more other benefits or improvements when compared to other technologies (see Shukla, 0050).

5.	Claims 2-4, 6, 9-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gholam (US 20200242021) and in view of Liu (US 20210342094) and Gorobets (cited above), Shukla (cited above) and Doyle (US 20180121128)

Claim 2. Gholamipour in view of Liu and Gorobets and Shukla does not disclose, Doyle discloses  wherein the operations further comprise: programming the data in the first memory location comprises a set of SLC blockstripes (e.g., write data are stored in the SLC block 112 initially, 0009); and 
migrating the data from the first memory location to the second memory location for the two pass programming operation, wherein the second memory location comprises QLC blockstripe (e.g., control circuit then copies the write data from the first SLC block to the lower page of the MLC block, 0009;  quad level memory cells , 0016). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, and Gorobets and Shukla with Doyle, providing the benefit of  a need for a way to recover data lost during a power failure that can be used near the memory device's end of life. This disclosure is directed to methods of SLC caching that can reduce the write amplification and the number of SLC blocks needed to mitigate the risk of data loss on lower pages because of power loss while writing to an upper page without adding expensive and complex hold up capacitors (see Doyle, 0013).

Claim 3. Gholamipour discloses wherein programming the data in the first memory location further comprises adding the second journal entry to the L2P journal, wherein the second journal entry indicates that the data is programmed at the first memory location identified by the first physical address (e.g.,  In block 315, referring to FIG. 2A and 2B, controller 201 adds a journal entry 256, comprising the L2P mapping from block 312, to a buffer (e.g., log buffers 254 in RAM 202). For example, the journal entry 256 may be appended to the tail of log buffers 254. The journal entry 256 contains the same information as the node that was inserted into JT 252A in block 314, or the L2P mapping from block 312., 0041).

Claim 4. Gholamipour does not disclose, but Liu discloses 
wherein the operations further comprise adding the first journal entry to the L2P journal in response to identifying the QLC blockstripe for the two pass programming operation, wherein the first journal entry indicates that the data is programmed by the two pass programming operation (e.g., Each of FIGS. 2A-2D shows a number of entries mapping to memory locations in an SLC cache memory, e.g., SLC cache memory 116c, as discussed in greater detail below. Each location in the SLC cache memory stores a copy of memory data corresponding to a memory location in the PLC blocks region 116a, with a mapping between the address of the memory location in the SLC cache memory 116c and the address of the memory location in the PLC blocks region 116a stored in an address translation data structure, for example, 0052;  plural-level cells (PLC) in the storage memory include  quad-level cells (QLC)., 0004).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, Liu, providing the benefit of  to improve read performance of a semiconductor memory device (see Liu, 0003), Using the novel features described above and in the following sections of this specification, the lifetime or performance, or both, of semiconductor memory devices, for example, flash memory devices, can be improved (0022).

Claim 6. Gholamipour does not disclose, but Liu discloses
wherein the operations further comprise performing, based on the second journal entry, a L2P translation by translating a logical address to the second physical address (e.g., determining the physical address of the target memory location comprises the memory controller accessing an address translation data structure that includes a plurality of entries mapping logical addresses of memory locations sent by the host device to physical addresses of memory locations in the memory device, 0015).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, providing the benefit of  to improve read performance of a semiconductor memory device (see Liu, 0003), Using the novel features described above and in the following sections of this specification, the lifetime or performance, or both, of semiconductor memory devices, for example, flash memory devices, can be improved (0022).

Claim 9 is rejected for reasons similar to claim 2 above.
Claim 10 is rejected for reasons similar to claim 3 above.
Claim 11 is rejected for reasons similar to claim 4 above.
Claim 13 is rejected for reasons similar to claim 6 above.

Claim 15 is rejected for reasons similar to claim 2 above.
Claim 16 is rejected for reasons similar to claim 3 above.
Claim 17 is rejected for reasons similar to claim 4 above.
Claim 19 is rejected for reasons similar to claim 6 above.


6.	Claims 5, 7, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gholam (US 20200242021) and in view of Liu (US 20210342094) and Gorobets (cited above) and Shukla (cited above) and Doyle (US 20180121128), and further in view of Boals (US 20200104251)

Claim 5. Gholamipour does not disclose, but Liu discloses 
adding a queue entry to a queue in response to identifying the QLC  for the two pass programming operation  (e.g., Each of FIGS. 2A-2D shows a number of entries mapping to memory locations in an SLC cache memory, e.g., SLC cache memory 116c, as discussed in greater detail below. Each location in the SLC cache memory stores a copy of memory data corresponding to a memory location in the PLC blocks region 116a, with a mapping between the address of the memory location in the SLC cache memory 116c and the address of the memory location in the PLC blocks region 116a stored in an address translation data structure, for example, 0052;  plural-level cells (PLC) in the storage memory include  quad-level cells (QLC)., 0004).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, providing the benefit of  to improve read performance of a semiconductor memory device (see Liu, 0003), Using the novel features described above and in the following sections of this specification, the lifetime or performance, or both, of semiconductor memory devices, for example, flash memory devices, can be improved (0022).

Gholamipour in view of Liu and Gorobets and Shukla does not disclose, but Boals discloses
taking a snapshot of the queue at a power loss event (e.g., The storage system may identify write operations that were performed after the last snapshots of the regions were stored on the FTL data block stripe. For example, the storage system may identify journals having younger data versions (e.g., having later sequence numbers) than the oldest region within the loaded zone. The storage system may replay each of the entries of the identified journals (e.g., read chronological entries of the write operations from the log in the journals) , 0013; new snapshot reflecting this update to R1 is stored back to the FTL 212, the storage system may experience a power loss at point 250, 0029).

wherein the queue entry indicates whether the two pass programming operation is in progress (e.g., The storage system may identify write operations that were performed after the last snapshots of the regions were stored on the FTL data block stripe. For example, the storage system may identify journals having younger data versions (e.g., having later sequence numbers) than the oldest region within the loaded zone… replay each of the entries of the identified journals J6 through J9 by reading the chronological entries of the write operations from journal entries, 0031);
blockstripe (e.g.,  The storage system may identify write operations that were performed after the last snapshots of the regions were stored on the FTL data block stripe, 0013).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, with Liu, and Gorobets and Shukla with Boals, providing the benefit of  reconstruction of a logical address to physical address (L2P) translation map (hereinafter referred to as “L2P translation map” or “translation map”)… storage system may load the zone onto memory by identifying and loading the latest snapshots of the portion of the L2P map (see Boals, 0013)  the increased performance of the storage system as the L2P map may be reconstructed for the storage system more efficiently, while the quality of service provided by the storage system may increase by meeting time to ready requirement for getting the storage system up to date and brought back to an operational state in less time (0014).

Claim 7. Gholamipour discloses  wherein the power loss event is an asynchronous power loss event or a controlled power down event (e.g., a power loss or power failure occurs, 0018).

Claim 12 is rejected for reasons similar to claim 5 above.
Claim 18 is rejected for reasons similar to claim 5 above.
Claim 20 is rejected for reasons similar to claim 7 above.

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 

For claims 1, 8 and 14, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.

Gholamipour in view of Liu and Gorobets does not disclose, but Shukla discloses
determining, based on the first journal entry reflecting the two pass programming operation, whether the second pass of the two pass programming operation is complete;  responsive to determining that the second pass of the two pass programming operation is complete (e.g.,  method 1100 begins, and the hybrid writing component 150 and/or the indexing circuit 704 writes 1102 information to a master index (e.g., MIP). In certain embodiments, the information indicates allocation of a first multi level cell block of a storage device and a first single level cell block of the storage device to a first data stream. In one embodiment, the hybrid writing component 150 and/or the indexing circuit 704 reads 1104 the information from the master index in response to detecting a power cycle event of the storage device occurring. In various embodiments, the replay circuit 706 replays 1106 storage events that occur between writing the information to the master index and the power cycle event to put the storage device into a state the storage device was in at a time the power cycle event occurred, 0061, 0098 Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the journal entries and L2P mapping as disclosed by Gholamipour, in view of Liu and Gorobets with Shukla, providing the benefit of storage class memory may be faster and/or have a longer life (e.g., endurance) than NAND flash; may have random write access instead of or in addition to the sequential programming of NAND flash (e.g., allowing write-in-place programming of data); may have a lower cost, use less power, and/or have a higher storage density than DRAM; or offer one or more other benefits or improvements when compared to other technologies (see Shukla, 0050).

Applicant’s arguments for dependent claims 2-7, 9-13, 15-20 are based on their respective base independent claims 1, 8 14, which are addressed above.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135